DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite “generating power from movement of one or more metal coils relative to one or more pieces of cloth containing one or more electronic threads.” The specification only discloses that one or  more pieces of cloth contains magnetic sewing threads. Note that electronic threads and magnetic threads are two different concepts in the art. The electronic thread is required to be connected a power source to produce electromagnetic filed. The magnetic threads produces magnetic field by natural. Therefore, the claimed subject matter are not described in the specification.
Claims 2-7, 9-14 and 16-20 are rejected because of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 13, 14, 15 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sassi et al. (hereinafter Sassi1) (EP 3719819 A1).
As to claim 1, Sassi teaches a computer-implemented method for supplying power to a device, the method comprising: 
generating power from movement of one or more metal coils [coil of conductive thread 18] relative to one or more pieces of cloth containing one or more (magnetic sewing thread) [magnetic material 16] [0054: “…wherein the magnetic material 16 comprises at least a portion of the at least one magnetic material layer 24.”] [0055: “The at least one magnetic material layer 24 can be a magnetic fabric or textile, for example, , fabric or textile made of magnetic fibres…”] [It is well known that the induced current is produced by a changing magnetic field which is caused by changing a relative position between the magnet and the induction coil]; and 
transferring the generated power to a device [0099: “the inductor comprises connectors 40. The connectors 40 are configured to connect the inductive component 10, 54 to other circuitry components 52.”].
As to claim 6, Sassi teaches that wherein: the one or more coils and one or more pieces of cloth are waterproof; and the one or more coils are located around a washing drum of a washing machine [0002: “in example, the electronic components need to be comfortable, water and sweat proof and washable.”] [0082].
As to claim 7, Sassi teaches wherein: the one or more specifications of the one or more metal coils include a number of coils, diameter of coils, and type of coils [0021] [0063: “In examples the at least one coil of conductive thread 18 can comprise any suitable number and/or size and/or pattern of turns or loops.”]; the one or more specifications of the one or more pieces of cloth include a number of threads, thickness of threads, and type of threads [0052: “the magnetic material 16 can have any suitable shape, size and/or form.”]; and the one or more specifications of the device include a type of device and power consumption of device [0170-0171].
As to claims 8, 13 and 14, they relate to computer program product claims comprising the similar subject matters claimed in claims 1, 6 and 7. Therefore, they are rejected under the same reasons applied to claims 1, 6 and 7.
As to claims 15 and 20, they relate to system claims comprising the similar subject matters claimed in claims 1 and 6. Therefore, they are rejected under the same reasons applied to claims 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassi et al. (hereinafter Sassi) (EP 3719819 A1), in view of Alexander et al. (hereinafter Alexander) (US 20220154389 A1).
As to claim 2, Sassi does not teach the method of claim 1, further comprising: collecting data from the device; and presenting the collected data to a user of the device.
Alexander teaches method for collecting data from the device; and presenting the collected data to a user of the device [0117: “FIG. 37 is a schematic block showing electronics in a garment 400, 500, 700, accessory 600 or footwear 900 with active temperature control. In the illustrated embodiment, circuitry EM (e.g., circuitry 450, 550) can received sensed information from one or more sensors S1-Sn (e.g., temperature sensors, humidity sensors, heart rate sensors, oxygen level sensors).”] [0118: “The electronic device ED (such as electronic device 1000) can have a user interface UI2 (such as graphical user interface or GUI 1100), that can display information associated with the operation of the container system…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of collecting data and displaying the collected data as suggested in Alexander into Sassi because they both are directed to a wearable device. One having ordinary skill in the art would have been motivated to make such modification to improve the interaction between the user and the device.
As to claim 3, Alexander further teaches the method of claim 2, further comprising: extracting one or more features from the collected data; applying one or more models to the extracted features to determine information of interest to the user; and presenting the information of interest to the user [0119: “Optionally, the circuitry EM can communicate (e.g., wirelessly) information to a remote location (e.g., cloud based data storage system, remote computer, remote server, mobile electronic device such as a smartphoneor table computer or laptop or desktop computer) and/or to the individual wearing the garment 400, 500, 700, accessories 600 or footwear 900, such as a temperature history, heart rate history, oxygen level history to provide a record for the user (e.g., during exercise intervals, trainings, such as for a marathon or triathlon) that can be used to evaluate user performance.”] [0118: “The electronic device ED (such as electronic device 1000) can have a user interface UI2 (such as graphical user interface or GUI 1100), that can display information associated with the operation of the container system…”].
As claim 4, Alexander teaches the method of claim 1, further comprising: collecting data of the one or more metal coils, the one or more pieces of cloth, or the device from a user; extracting one or more features from the collected data; and Page 34 of 40 P201911539US01applying one or more models to the extracted features to determine one or more specifications of the one or more metal coils, the one or more pieces of cloth, or the device [0119: “Optionally, the circuitry EM can communicate (e.g., wirelessly) information to a remote location (e.g., cloud based data storage system, remote computer, remote server, mobile electronic device such as a smartphoneor table computer or laptop or desktop computer) and/or to the individual wearing the garment 400, 500, 700, accessories 600 or footwear 900, such as a temperature history, heart rate history, oxygen level history to provide a record for the user (e.g., during exercise intervals, trainings, such as for a marathon or triathlon) that can be used to evaluate user performance.”] [0118: “The electronic device ED (such as electronic device 1000) can have a user interface UI2 (such as graphical user interface or GUI 1100), that can display information associated with the operation of the container system…”].
As to claims 9-11, they relate to computer program product claims comprising the similar subject matters claimed in claims 2-4. Therefore, they are rejected under the same reasons applied to claims 2-4.
As to claims 16-18, they relate to system claims comprising the similar subject matters claimed in claims 2-4. Therefore, they are rejected under the same reasons applied to claims 2-4.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassi et al. (hereinafter Sassi) (EP 3719819 A1), in view of Von Novak, III et al. (hereinafter Von Novak) (US 9827430 B1).
As to claim 5, Sassi teaches wherein the one or more pieces of cloth comprise one or more of an article of clothing, a bed sheet, a bed cover, or a curtain [0170: : the garment 50 comprises an item of clothing which is arranged to be worn be a subject.”] [0171: “…article of cloth such as trousers, sleeve, belt, jacket and similar”]; and the device is a smart wearable device [0190], but does not teach wherein the one or more coils are copper coils or are one or more tattoos applied to a user's skin.
Von Novak teaches method for applying conductive tattoo to user’s skin for transferring power to an electronic device [abstract: “a system comprises a conductive tattoo used to efficiently transfer power wirelessly received from a transmitter outside a body to an electronic device in the body.”] [col. 8, lines 33-47].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of applying the conductive tattoo to user’s skin as suggested in Von Novak into Sassi to supply power to the electronic device. One having ordinary skill in the art would have been motivated to make such modification to reduce the risk that may be caused by changing battery for implants.
As to claim 12, it relates to computer program product claims comprising the similar subject matters claimed in claim 5. Therefore, it is rejected under the same reasons applied to claim 5.
As to claims 19, it relates to system claims comprising the similar subject matters claimed in claim 5. Therefore, it is rejected under the same reasons applied to claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al., US 20190386553 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sassi was cited in the IDS filed on 04/28/2022.